Case: 18-11004      Document: 00514950689         Page: 1    Date Filed: 05/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-11004                              FILED
                                 Conference Calendar                       May 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

FERNANDO SILVERIO PANIAGUA,

                                                 Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                               No. 3:17-CR-629-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Fernando Silverio Paniagua has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11004    Document: 00514950689     Page: 2      Date Filed: 05/09/2019


                                 No. 18-11004

moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Silverio Paniagua has filed a response and requests new appointed counsel.
The record is not sufficiently developed to allow us to make a fair evaluation of
Silverio Paniagua’s claims of ineffective assistance of counsel; we therefore
decline to consider the claims, but without prejudice to collateral review. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Silverio Paniagua’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, the motion for new appointed counsel is DENIED, and
the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2